        Case: 3:20-cv-00040-bbc Document #: 31 Filed: 04/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRIAN L. MCNEALY,

        Plaintiff,
                                                       Case No. 20-cv-40-bbc
   v.

SAM VAN GALDER, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Sam Van Galder, Inc. against plaintiff Brian L. McNealy dismissing this

case.




        s/ K. Frederickson, Deputy Clerk                   April 6, 2021
        Peter Oppeneer, Clerk of Court                           Date
